DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Brian Gordaychik on 9/10/2021.
The application has been amended as follows: 
1.	(Currently amended)	A method performed by a wireless transmit / receive unit (WTRU), the method comprising:
	transmitting a message, from the WTRU to a base station, wherein the message indicates a traffic periodicity, a transport block size and a timing offset with respect to subframe number 0 of system frame number 0; 
	receiving, by the WTRU from the base station, in response to the transmitted message, an index identifying a sidelink semi-persistent scheduling (SPS) configuration and an indication of one or more parameters associated with the sidelink SPS configuration; and
	transmitting data on a sidelink channel, by the WTRU to another WTRU, in accordance with the sidelink SPS configuration;
	wherein the sidelink SPS configuration is a sidelink SPS configuration of a plurality of sidelink SPS configurations associated with the WTRU.
Allowable Subject Matter
3.	Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the same reasons as presented in applicant’s remarks dated 8/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
September 7, 2021